 

Exhibit 10.1

 

 

 

September 18, 2018

 

Randall C. Schatzman, Ph.D.

 

Re: Amendment to Separation and Consulting Agreement

 

Dear Randy:

 

This letter agreement sets forth the amendment we discussed to your Separation
and Consulting Agreement dated March 26, 2018 (the “Separation Agreement”), by
and between you and Alder BioPharmaceuticals, Inc. (the “Company”).  If you sign
and return this amendment on or before September 21, 2018, the Separation
Agreement will be amended as follows:

 

The following will be added to Section 3 of the Separation Agreement, as
additional Severance Benefits (as defined the Separation Agreement):

 

(c) Bonus Severance Pay.  The Company will pay you an amount equal to the
“Monthly Annual Target Bonus” that you would have received if you had been paid
severance under the Severance Plan, from January 1, 2018 until March 15, 2018,
in the total amount of $66,229.17, less all applicable withholdings and
deductions (“Bonus Severance Pay”).  The Bonus Severance Pay will be paid as
lump sum on the Company’s regular payroll schedule that occurs on or around
October 31, 2018.  You understand and acknowledge that the Company is providing
this Bonus Severance Pay and the other Severance Benefits in reliance on the
representations and warranties by you in this Agreement.  

 

(d)Company Laptop.   The Company provided you a laptop computer for your use
during your employment (the “Company Laptop”).  You hereby represent and
warranty that you have returned the Company Laptop to the Company, without
making or retaining a copy of any of the Company’s confidential or proprietary
information, and that you have otherwise complied with your obligations to the
Company to return all Company documents (and all copies thereof) and other
Company property in your possession and control, pursuant to Section 7 of this
Agreement.  Accordingly, as an additional Severance Benefit under this Agreement
and in reliance upon your representations and warranties, the Company hereby
transfers ownership of the Company Laptop to you.  The Company Laptop is being
provided to you “as is” and without warranty or guarantee of any
kind.  Effective immediately, the Company shall not be responsible for service
or expenses related to the Company Laptop.

 

This amendment, together with the Separation Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This amendment may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This amendment will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of
Washington.  This amendment may be executed in counterparts and facsimile
signatures will suffice as original signatures.

 




 

--------------------------------------------------------------------------------

 

Please sign below to acknowledge your acceptance of this amendment.  

 

Sincerely,

 

Alder BioPharmaceuticals, Inc.

 

 

By:/s/ Robert W. Azelby

President and Chief Executive Officer

 

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AMENDMENT:

 

/s/ Randall C. Schatzman, Ph.D.

 

Date:9/19/2018

 